Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Humet Pous et al. (U.S. Application Pub. No. 2016/0052318 A1) 
	Humet Pous et al. discloses the following claimed subject matter:
Re-claim 1, 12, 17, a system (100) comprising: at least one physical memory device (152) to store uniformity compensation logic; and one or more processors (154; fig.2) coupled with the at least one physical memory device (152) to execute the uniformity compensation logic to: receive first nozzle measurement data for each of a pel forming elements (¶ [0042], [0043]); identify a defect region in the first nozzle measurement data associated with one or more defective pel forming elements ([0039]); generate a first jet out mask (defined as printmask) indicating the defect regions; replace the defect regions in the first nozzle measurement data with replacement data to generate first uniformity data (defined as compensation data 105); and generate first uniformity compensation data based on the first uniformity data. (see also ¶ [0044]-[0046])

Re-claim 2, wherein the uniformity compensation logic further generates the replacement data associated with pel forming elements adjacent to the one or more defective pel forming elements. (see also ¶ [0044]-[0046])

Re-claim 3. The system of claim 2, wherein generating the replacement data comprises performing a linear interpolation using measurement data. (see ¶ [0061], [0080]; fig.9)

Re-claim 4. The system of claim 2, wherein the uniformity compensation logic further receives second nozzle measurement data for each of the pel forming elements, generate second uniformity data based on the second nozzle measurement data and generate merged uniformity data by combining the first uniformity data and the second uniformity data. (see also ¶ [0045])

Re-claim 5. The system of claim 4, wherein the uniformity compensation logic applies weights to the first uniformity data and the second uniformity data to generate a first weighted mask and a second weighted mask. (¶ {0043], [0059])

Re-claim 6. The system of claim 5, wherein the first weighted mask and a second weighted mask are used as weighting factors to determine a weighted average of the first uniformity data and the second uniformity data. (¶ [0076])

Re-claim 7. The system of claim 6, wherein the weighted average of the second uniformity data is greater than the weighted average of the first uniformity data. (¶ [0076], [0086]-[0089])

Re-claim 8. The system of claim 6, wherein the uniformity compensation logic determines whether additional defective pel forming elements have been identified in the second nozzle measurement data. (see also interpolation; [0086]-[0090]; fig.5)

Re-claim 9. The system of claim 8, wherein the uniformity compensation logic generates an ignore mask to remove data associated with the additional defective pel forming elements from the first uniformity data upon a determination that additional defective pel forming elements have been identified in the second nozzle measurement data. (see also interpolation; [0086]-[0089])

Re-claim 10. The system of claim 4, wherein the uniformity compensation logic generates first transfer functions corresponding to each of the pel forming elements based on the merged uniformity data. (see also ¶ [0041], [0050])

Re-claim 11, a printer (100), the printer comprising the pel forming elements (114-120; fig.1).

	The method and a computer readable medium recited in independent claims 12, 17, and dependent claims 13-16, 18-20 includes features that are analogous to those recited in claims 1-2, 4-9. Therefore, argument as stated above is applicable.  (see also ¶ [0041], [0092])

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 6,030,066 to Li et al.
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853